Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 20, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146521                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 146521
                                                                    COA: 300959
                                                                    Kent CC: 09-011041-FC
  JASON LEE SHAVER,
            Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 4, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address: (1) whether evidence of a child’s prior sexual abuse is barred by the rape-shield
  statute, MCL 750.520j; (2) if so, whether evidence of prior sexual abuse was nevertheless
  admissible in this instance to preserve the defendant’s right of confrontation and to
  present a defense (see People v Hackett, 421 Mich 338 (1984)); and (3) whether any error
  in excluding evidence of prior sexual abuse in this case was harmless.

          The Criminal Law Section of the State Bar of Michigan, the Prosecuting Attorneys
  Association of Michigan, and the Criminal Defense Attorneys of Michigan are invited to
  file briefs amicus curiae. Other persons or groups interested in the determination of the
  issues presented in this case may move the Court for permission to file briefs amicus
  curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 20, 2013
           p0917
                                                                               Clerk